 
 
IIB 
111th CONGRESS 1st Session 
H. R. 2173 
IN THE SENATE OF THE UNITED STATES 
 
June 4, 2009 
Received; read twice and referred to the Committee on Homeland Security and Governmental Affairs 
 
AN ACT 
To designate the facility of the United States Postal Service located at 1009 Crystal Road in Island Falls, Maine, as the Carl B. Smith Post Office. 
 
 
1.Carl B. Smith Post Office 
(a)DesignationThe facility of the United States Postal Service located at 1009 Crystal Road in Island Falls, Maine, shall be known and designated as the Carl B. Smith Post Office. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Carl B. Smith Post Office. 
   Passed the House of Representatives June 3, 2009. Lorraine C. Miller, Clerk.   
